The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 22, 2018

                                2018COA22

No. 16CA1446, People In Interest of J.C. — Juvenile Court —
Delinquency — Sentencing — Special Offenders — Mandatory
Sentence Offender — Repeat Juvenile Offender

     A division of the court of appeals considers the scope of a

juvenile court’s sentencing authority pursuant to the Children’s

Code, and concludes that a juvenile’s sentence to an indeterminate

one-to-two-year term of commitment in the custody of the Division

of Youth Corrections (DYC), with a mandatory minimum term of one

year, is illegal for two reasons.

     First, the division holds that nothing in the juvenile sentencing

statutes authorizes an indeterminate sentence to commitment to

the DYC, and that any such sentence must be determinate.

Second, the division concludes that a mandatory minimum

sentence to DYC commitment is authorized only if the juvenile
qualifies as a special offender under section 19-2-908, C.R.S. 2017.

In deciding this second issue, the division holds that a juvenile

doesn’t qualify as a mandatory sentence offender pursuant to

section 19-2-516(1), C.R.S. 2017, or a repeat juvenile offender

pursuant to section 19-2-516(2), when, as in this case, the multiple

adjudications required by those provisions occurred in the same

hearing.

     Accordingly, the division vacates the sentence and remands

the case.
COLORADO COURT OF APPEALS                                     2018COA22



Court of Appeals No. 16CA1446
Jefferson County District Court Nos. 14JD168, 14JD191, 14JD400 & 14JD522
Honorable Ann Gail Meinster, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of J.C.,

Juvenile-Appellant.


                           SENTENCE VACATED AND CASE
                           REMANDED WITH DIRECTIONS

                                    Division VII
                            Opinion by JUDGE J. JONES
                             Fox and Freyre, JJ., concur

                            Announced February 22, 2018


Cynthia H. Coffman, Attorney General, John T. Lee, Senior Assistant Attorney
General, Denver, Colorado, for Petitioner-Appellee

The Noble Law Firm, LLC, Tara Jorfald, Lakewood, Colorado, for Juvenile-
Appellant
¶1    The juvenile court sentenced J.C., a juvenile, to an

 indeterminate one-to-two-year term of commitment in the custody

 of the Division of Youth Corrections (DYC), with a mandatory

 minimum term of one year. We conclude that the sentence is

 illegal, for two reasons. First, nothing in the juvenile sentencing

 statutes authorizes an indeterminate sentence to DYC commitment;

 any such sentence must be determinate. Second, a mandatory

 minimum sentence to DYC commitment is authorized only if the

 juvenile qualifies as a special offender under section 19-2-908,

 C.R.S. 2017. J.C. doesn’t qualify as such an offender, and therefore

 the juvenile court had no statutory authority to impose a

 mandatory minimum sentence. In deciding this second issue, we

 hold that a juvenile doesn’t qualify as a mandatory sentence

 offender pursuant to section 19-2-516(1), C.R.S. 2017, or a repeat

 juvenile offender pursuant to section 19-2-516(2), when the

 multiple adjudications required by those provisions occur in the

 same hearing.

¶2    Accordingly, we vacate the sentence and remand the case with

 directions.




                                    1
                           I.   Background

¶3    J.C. pleaded guilty to charges in three separate cases,

 pursuant to a global plea agreement, on the same day during a

 hearing addressing all three cases. She pleaded guilty first to a

 third degree assault charge, then to a second degree criminal

 trespass charge, and finally to a second degree assault charge. The

 court accepted the pleas and adjudicated J.C. delinquent in all

 three cases.

¶4    At the sentencing hearing for all three cases, the prosecutor

 argued that because there were three adjudications, two of which

 were for violent offenses, the court should commit J.C. to DYC

 custody for two years. When the court asked the prosecutor

 whether she was requesting that the court sentence J.C. as a

 “mandatory offender,” the prosecutor said, “Yes.” In sentencing

 J.C., the court said, “I’m going to impose a DYC commitment, a

 mandatory minimum of one year, but up to two years.” The

 sentencing orders for each case reflect a sentence of “1-2 YEARS

 DYC.” Corresponding orders to the Department of Human Services

 (DHS) (which includes the DYC) in each case say, “This juvenile was




                                   2
 additionally found to be: A mandatory sentence (third time) offender

 pursuant to Sec. 19-2-908, C.R.S.”

¶5    J.C. filed a motion to correct an illegal sentence under Crim. P.

 35(a). She argued that the court lacked authority to sentence her to

 a mandatory minimum period of confinement as a mandatory

 sentence offender because the three adjudications required for the

 relevant statute to apply had all occurred at the same hearing. The

 court denied the motion. In doing so, the court said it had no

 “record that [J.C.] was actually sentenced as a mandatory sentence

 offender. The minute order does not reflect such a finding and no

 transcript was filed with the Motion to show that such a finding was

 made.” Rather, the court said, it had imposed “the mandatory 1

 year and a maximum of 2 years in DYC” based on “the totality of

 the circumstances.” Apparently in the alternative, the court said

 that nothing in the relevant statute defining mandatory sentence

 offender, section 19-2-516(1)(a)(I), requires that the three

 adjudications be entered on separate dates.

¶6    J.C. then filed a motion for postconviction relief alleging both

 ineffective assistance of plea counsel and that she hadn’t

 knowingly, voluntarily, or intentionally pleaded guilty. Common to


                                    3
 both claims was her assertion that her lawyer hadn’t told her that

 by pleading guilty she could be sentenced as a mandatory sentence

 offender. The court summarily denied the motion, ruling, as now

 relevant, that because “it has not been shown that the court relied

 on this classification in its sentencing,” she hadn’t shown prejudice.

 J.C. appeals the court’s denial of the Crim. P. 35(c) motion.

                            II. Discussion

¶7    J.C.’s opening brief argues that the juvenile court erred by

 summarily denying her petition for postconviction relief because she

 had alleged that neither her lawyer nor the court had advised her

 “that she would be sentenced as a repeat juvenile offender” and that

 she was prejudiced by counsel’s deficient performance and the

 court’s failure to advise her. That prejudice was that she wouldn’t

 have pleaded guilty if she’d known she would be sentenced to a

 mandatory minimum term of confinement.

¶8    After reading the parties’ briefs and the record, we asked the

 parties to file supplemental briefs addressing the following four

 issues:

           1. Notwithstanding the district court’s
           statements in denying J.C.’s Crim. P. 35(a)
           motion, did the district court sentence J.C. as


                                   4
            a mandatory sentence offender or repeat
            juvenile offender pursuant to § 19-2-908,
            C.R.S. 2017?

            2. If not, what statutory authority did the
            district court have to sentence J.C. to a
            “mandatory minimum” period of commitment?

            3. If so, did J.C. qualify as a mandatory
            sentence offender under §§ 19-2-516(1) and
            19-2-908(1)(a)? Explain.

            4. If so, did J.C. qualify as a repeat juvenile
            offender under §§ 19-2-516(2) and 19-2-
            908(1)(b)? Explain.

¶9     Having reviewed the parties’ supplemental briefs and the

  relevant law, we conclude that J.C.’s sentence is illegal. We

  therefore vacate the sentence. And because we vacate the sentence

  on which J.C.’s Crim. P. 35(c) claims are premised, we also

  conclude that her Crim. P. 35(c) motion is moot.

          A. We May Consider the Legality of J.C.’s Sentence

¶ 10   Initially, the People invite us to hold that J.C. abandoned the

  issue of the legality of her sentence because she didn’t appeal from

  the order denying her motion to correct an illegal sentence. They

  acknowledge that Crim. P. 35(a) authorizes a court to correct an

  illegal sentence “at any time.” Nonetheless, they urge us not to

  consider this issue because, they argue, (1) the word “may” in that


                                     5
  rule creates an option, but not an obligation for an appellate court

  to vacate an illegal sentence;1 and (2) therefore we should apply the

  familiar principle of appellate practice that a party waives for appeal

  an issue that she doesn’t reassert on appeal.

¶ 11   The People’s argument, however, overlooks the more directly

  relevant principle that “[a]llegations that a particular sentence is

  void or illegal require inquiry into the subject matter jurisdiction of

  the sentencing court and may not be waived.” Downing v. People,

  895 P.2d 1046, 1050 (Colo. 1995); see People v. Hinchman, 196

  Colo. 556, 530, 589 P.2d 917, 920 (1978). Indeed, when there’s a

  question as to the court’s subject matter jurisdiction, a court has

  an obligation to address it, even if the parties haven’t raised it. See

  People v. S.X.G., 2012 CO 5, ¶ 9; Allison v. Engel, 2017 COA 43,

  ¶ 22; see also Bender v. Williamsport Area Sch. Dist., 475 U.S. 534,

  541 (1986) (an appellate court has an “obligation” to consider a trial

  court’s jurisdiction, even if the parties conceded it); Archer W.

  Contractors, Ltd. v. Benise-Dowling & Assocs., Inc., 33 So. 3d 1216,



  1Crim. P. 35(a) says that “[t]he court may correct a sentence that
  was not authorized by law or that was imposed without jurisdiction
  at any time.”

                                     6
  1270 (Ala. 2009) (“[W]e are obligated to address the absence of [a

  trial court’s] subject-matter jurisdiction ex mero motu.”).

¶ 12   The “at any time” language of Crim. P. 35(a) merely gives effect

  to this principle. So a defendant may raise the legality of his

  sentence for the first time on appeal. Downing, 895 P.2d at 1050;

  Hinchman, 196 Colo. at 530, 589 P.2d at 919-20. And a court may

  raise the issue on its own. People v. White, 179 P.3d 58, 61 (Colo.

  App. 2007) (citing Guerin v. Fullerton, 154 Colo. 142, 144, 389 P.2d

  84, 85 (1964)). In any case, save perhaps when issue preclusion or

  some other similar doctrine applies, see In re Marriage of Mallon,

  956 P.2d 642, 645-46 (Colo. App. 1998), a substantial question as

  to a court’s subject matter jurisdiction, whenever or however raised,

  isn’t one a court is free to duck.

¶ 13   We decline the People’s invitation.

                       B. J.C.’s Sentence Is Illegal

¶ 14   “An illegal sentence is one that is not authorized by law,

  meaning that it is inconsistent with the sentencing scheme

  established by the legislature.” People v. Jenkins, 2013 COA 76,

  ¶ 11; see Delgado v. People, 105 P.3d 634, 636 (Colo. 2005). While

  it’s true that “a trial court normally has broad discretion to craft a


                                       7
  sentence it deems appropriate for a particular [juvenile] offender,”

  A.S. v. People, 2013 CO 63, ¶ 15, “in exercising its discretion, the

  sentencing court may not depart from the statutory sentencing

  scheme to impose what it considers to be a more appropriate

  sentence,” People in Interest of J.S.R., 2014 COA 98M, ¶ 34; see

  People v. Dist. Court, 673 P.2d 991, 995 (Colo. 1983) (A court “may

  not impose a sentence that is inconsistent with the terms specified

  by statutes.”). This is so because “it is the prerogative of the

  legislature to define crimes and prescribe punishments.” Fierro v.

  People, 206 P.3d 460, 461 (Colo. 2009).

¶ 15   We review the legality of a sentence de novo. See People v.

  Bassford, 2014 COA 15, ¶ 20; Jenkins, ¶ 11. This case requires us

  to interpret statutes to determine the legality of the sentence, and

  such interpretation we also review de novo. See, e.g., Marsh v.

  People, 2017 CO 10M, ¶ 19.

             1. Sentencing to DHS Commitment Generally

¶ 16   Section 19-2-907, C.R.S. 2017, of the Children’s Code

  delineates a juvenile court’s sentencing options. It limits a court’s

  authority to sentence a juvenile to DHS commitment, as opposed to

  other sentencing options, to essentially two situations: (1) as


                                     8
  allowed when the court adjudicates the juvenile a special offender

  pursuant to section 19-2-908, see § 19-2-907(2); or (2) as allowed

  when the court adjudicates the juvenile for an offense that would

  constitute a felony or misdemeanor if committed by an adult,

  pursuant to section 19-2-909(1)(a), C.R.S. 2017, or section 19-2-

  921(3)(c), C.R.S. 2017, see § 19-2-907(1)(a). Applying this

  framework to this case gives rise to two questions. Can a juvenile

  court sentence a juvenile to an indeterminate term of DHS

  commitment, as the juvenile court did in this case? And when is a

  mandatory minimum term of DHS commitment required? We

  answer these questions in turn, and in answering the second also

  decide whether J.C. qualifies for mandatory minimum sentencing.

                        2. Indeterminate Sentencing

       a. A Court Must Sentence a Juvenile to a Determinate Sentence

¶ 17      As noted, section 19-2-907 catalogs a court’s sentencing

  options in a juvenile case. It doesn’t say anything expressly about

  determinate or indeterminate sentencing (it cross-references other

  sentencing statutes), but other statutes do. Section 19-2-921(3)(a)

  flatly says, “As provided in section 19-2-907, commitment of a

  juvenile to the department of human services shall be for a


                                      9
  determinate period.” And the statutes specifically addressing

  certain categories of juveniles who may (or must) be sentenced to

  DHS commitment expressly say that a sentence imposed

  thereunder shall be for a “determinate period.” §§ 19-2-601(5)(a)(I),

  C.R.S. 2017 (aggravated juvenile offenders); § 19-2-909(1)(a) (a

  juvenile adjudicated for an offense that would constitute a felony or

  misdemeanor if committed by an adult); § 19-2-921(3)(b) (same as

  section 19-2-601(5)(a)(I)); § 19-2-921(3)(c) (same as section 19-2-

  909(1)(a)).

¶ 18   Perhaps this is a good place to explain what the term

  “determinate sentence” means, and to draw the distinction between

  such a sentence and an indeterminate sentence.

¶ 19   For purposes of juvenile sentencing, the term “determinate

  period” is actually defined by statute. Section 19-1-103(40.5),

  C.R.S. 2017, says that it

                means that the department of human services
                may not transfer legal or physical custody of a
                juvenile until the juvenile has completed the
                period of commitment imposed by the court,
                unless otherwise ordered by the court; except
                that the department may release the juvenile
                on parole prior to completion of the determinate
                period, as provided in section 19-2-1002.



                                       10
  (Emphasis added.) This definition obviously contemplates a point

  in time at which the period of commitment is deemed completed.

  Absent some such definitive point in time, authorities

  contemplating a transfer of legal or physical custody or parole

  couldn’t know when to take such action.

¶ 20   The definition in section 19-1-103(40.5) is therefore consistent

  with the common understanding of determinate sentence: a

  sentence for a fixed or definite length (for example, one year). An

  indeterminate sentence, on the other hand, is a sentence for a

  range of time (for example, one to two years). See Hildebrandt v.

  State, 770 N.E.2d 355, 359-60 (Ind. Ct. App. 2002) (discussing the

  difference between a determinate sentence and an indeterminate

  sentence); State v. Artis, 893 N.W.2d 421, 427 (Neb. 2017) (same);

  compare § 18-1.3-404(1), C.R.S. 2017 (governing duration of

  sentences for felonies and providing that such sentences shall be

  for a “definite term”), with § 18-1.3-904, C.R.S. 2017 (a court must

  “commit a sex offender to the custody of the department for an

  indeterminate term having a minimum of one day and a maximum

  of his or her natural life”).




                                    11
¶ 21   With this understanding of determinate sentences in mind, we

  see that sections 19-2-601(5)(a)(I), -909(1)(a), -921(3)(b),

  and -921(3)(c) plainly don’t allow for sentences to a range; rather,

  they require sentences to fixed, definite periods.

¶ 22   Only one other statute, section 19-2-908, provides for

  sentencing juveniles to DHS commitment. Unlike the other statutes

  mentioned above, it doesn’t use the words “determinate period.”

  What it requires (subject to a court’s determination otherwise), is

  that special offenders be sentenced to DHS commitment for a term

  of “not less than one year.” § 19-2-908(1)(a), (b), (c); see also § 19-

  2-908(1)(d) (providing that aggravated juvenile offenders, a class of

  special offender, must be sentenced according to section 19-2-601);

  § 19-2-601(5)(a)(1)(B), (C) (requiring a sentence for “a determinate

  period of at least three” years). Despite the fact section 19-2-908

  doesn’t use the term “determinate period,” we think it clear enough

  that it also contemplates determinate sentences, for two reasons.

¶ 23   First, as noted, section 19-2-921(3)(a) says that sentences to

  DHS commitment provided for under section 19-2-907 “shall be for

  a determinate period,” and section 19-2-907 expressly refers to




                                     12
  sentencing of special offenders under section 19-2-908. § 19-2-

  907(2).

¶ 24   Second, the apparent purpose of the sentencing provisions in

  section 19-2-908 is to limit the court’s discretion in setting

  sentences for special offenders by requiring mandatory minimum

  terms of commitment. Nothing in that statute even hints at

  indeterminate sentencing.

¶ 25   Based on our review of the entire juvenile sentencing scheme,

  we conclude that a court may not sentence a juvenile to DHS

  commitment for an indeterminate term: a determinate sentence is

  required.

               b. J.C.’s Indeterminate Sentence Is Illegal

¶ 26   The court sentenced J.C. to one to two years in DYC. That’s

  an indeterminate sentence. It’s therefore illegal. We vacate the

  sentence and remand for resentencing.

                  3. Mandatory Minimum Sentencing

¶ 27   Even though we’ve decided that J.C.’s indeterminate sentence

  is illegal, we address whether the court may sentence her to a

  mandatory minimum period of commitment because the issue is




                                    13
  likely to arise on remand. We conclude that there’s no mandatory

  minimum provision that applies to J.C.’s three adjudications.

                  a. Sentencing as a Special Offender

¶ 28   Again, section 19-2-907(2) says a court shall sentence a

  juvenile adjudicated as a special offender pursuant to section 19-2-

  908. Section 19-2-908, in turn, creates four categories of special

  offenders, two of which are relevant here: mandatory sentence

  offenders and repeat juvenile offenders. § 19-2-908(1)(a), (b).2

  When a court sentences a juvenile as a mandatory sentence

  offender or repeat juvenile offender, it may sentence her to DHS

  commitment “for not less than one year.” § 19-2-908(1)(a), (b). This

  “not less than” language is synonymous with a mandatory

  minimum sentence.3

¶ 29   So this statute clearly authorizes (indeed, if applicable,

  presumptively requires) a mandatory minimum term of DHS


  2 The other categories are violent juvenile offenders and aggravated
  juvenile offenders. § 19-2-908(1)(c), (d) C.R.S. 2017; A.S v. People,
  2013 CO 63, ¶ 16. No one asserts that J.C. qualifies as either.

  3 Under section 19-2-908, the court may sentence a special offender
  to “an alternative sentence or a commitment of less than one year”
  if it determines that such a sentence or term “would be more
  appropriate.” § 19-2-908(1)(a), (b), (c).

                                    14
  commitment. We turn, then, to whether J.C. qualifies as either a

  mandatory sentence offender or a repeat juvenile offender.

              i. J.C. Isn’t a Mandatory Sentence Offender

¶ 30   At the outset, we again note that after J.C. filed her motion to

  correct an illegal sentence under Crim. P. 35(a), arguing that the

  court didn’t have any authority to sentence her as a mandatory

  sentence offender, the court said that it didn’t have “a record” that

  it had sentenced J.C. as a mandatory sentence offender. The

  People say the court didn’t sentence J.C. as a mandatory sentence

  offender. (J.C. doesn’t take a clear position on the question.)

¶ 31   Appellate courts generally defer to a lower court’s construction

  of its own rulings. See State v. Denya, 986 A.2d 260, 269 (Conn.

  2010); Commonwealth v. Lebo, 713 A.2d 1158, 1161 (Pa. Super. Ct.

  1998) (affording “great deference” to a court’s interpretation of its

  own order); Uintah Basin Med. Ctr. v. Hardy, 179 P.3d 786, 788

  (Utah 2008) (same); Leitao v. Commonwealth, 573 S.E.2d 317, 319

  (Va. Ct. App. 2002) (“We defer to the trial court’s interpretation of

  its own order.”). But in this case we can’t. In the sentencing orders

  sent to DHS, the court said it was sentencing J.C. as a mandatory

  offender, and the court said at sentencing that it was sentencing


                                     15
  J.C. to “DYC commitment, mandatory minimum one year.” We also

  observe that, in ruling on J.C.’s post-sentencing motions, the court

  appears to have been less than certain that it hadn’t sentenced J.C.

  as a mandatory sentence offender. In any event, we feel we must

  decide if it may do so on remand, particularly in light of the juvenile

  court’s alternative ruling that J.C. is eligible for sentencing as a

  mandatory sentence offender.

¶ 32   Section 19-2-908(1)(a) provides that “[t]he court shall place or

  commit any juvenile adjudicated as a mandatory sentence offender,

  as described in section 19-2-516(1), out of the home for not less

  than one year.”4 Section 19-2-516(1) defines such an offender, in

  relevant part, as a juvenile who “[h]as been adjudicated a juvenile

  delinquent twice . . . and . . . [i]s subsequently adjudicated a

  juvenile delinquent.” (Emphasis added.)

¶ 33   A guilty plea that the court accepts plainly constitutes an

  “adjudication” under the statute, so there’s no question J.C. was

  “adjudicated” a total of three times by entering three guilty pleas.


  4 Section 19-1-103(85), C.R.S. 2017, defines “[p]lacement out of the
  home” as “placement for twenty-four-hour residential care in any
  facility or center operated or licensed by the department of human
  services.”

                                     16
  See § 19-1-103(2) (“‘Adjudication’ means a determination by the

  court that . . . a juvenile has pled guilty to committing a delinquent

  act.”). But was J.C. “subsequently adjudicated” when she entered

  her third guilty plea in the same hearing as the first two? We

  conclude that she wasn’t.

¶ 34      When interpreting a statute, we must give effect to the General

  Assembly’s purpose or intent in enacting the statute. Martin v.

  People, 27 P.3d 846, 851 (Colo. 2001). We start by attributing to

  the words and phrases used in the statute their plain and ordinary

  meanings. People v. Perez, 238 P.3d 665, 669 (Colo. 2010). And we

  consider the words or phrases at issue in context — both in the

  context of the statute of which the words or phrases are a part and

  in the context of any comprehensive statutory scheme of which the

  statute is a part. People v. Hill, 228 P.3d 171, 173-74 (Colo. App.

  2009); see Doubleday v. People, 2016 CO 3, ¶ 20 (a court must

  “read the scheme as a whole, giving consistent, harmonious, and

  sensible effect to all of its parts”); Krol v. CF & I Steel, 2013 COA 32,

  ¶ 15.

¶ 35      If, after applying these principles, we determine that the

  relevant words or phrases are unambiguous, we enforce them as


                                      17
  written, and we won’t resort to other rules of statutory construction.

  People v. Zapotocky, 869 P.2d 1234, 1238 (Colo. 1994); People v.

  Shores, 2016 COA 129, ¶ 16.

¶ 36   Again, the plain language of the statute defining mandatory

  sentence offender requires that the juvenile “[h]as been adjudicated

  a juvenile delinquent twice” and “[i]s subsequently adjudicated a

  juvenile delinquent.” § 19-2-516(1)(a)(I), (b)(I) (emphasis added).

  Though the statute doesn’t define “subsequent,” we know that it

  entails the passage of some time. See Black’s Law Dictionary 1656

  (10th ed. 2014) (defining “subsequent” as “occurring later; coming

  after something else”). And, of course, “has been” indicates the

  same thing — that the first two adjudications occurred before the

  first. See A.S., ¶ 17 (“A ‘mandatory sentence offender’ is a juvenile

  who is adjudicated delinquent (and/or revoked from probation for a

  delinquent act) for a third time.”).

¶ 37   The People essentially argue that “subsequent” can mean as

  little as a few minutes.5 Perhaps that’s so in other contexts. But in


  5Oddly, in our view, J.C. appears to buy this argument. The
  concession is troubling, but not controlling. See People v. Knott, 83
  P.3d 1147, 1148 (Colo. App. 2003) (“We are not bound by the
  parties’ concessions as to the applicable law.”).

                                     18
the context of this statute, such an interpretation would rob the

word “subsequent” of any real meaning. See People v. J.J.H., 17

P.3d 159, 162 (Colo. 2001) (we don’t presume the legislature uses

language idly, with no intent that meaning should be given to it).

For “subsequent” to retain any significance in this context, it must

entail the passage of enough time for the juvenile to experience the

consequences, i.e., the sentences, of her first two adjudications.

Were the passage of such time irrelevant, the General Assembly

could’ve simply defined a mandatory sentence offender as a juvenile

who has been adjudicated a juvenile delinquent three times, or who

has committed three acts for which the juvenile has been

adjudicated a juvenile delinquent. Instead, the General Assembly

chose to define the term in a way that turns on the timing (“has

been,” “subsequent”) of the adjudications as much as the number of

adjudications.6


6 The People’s reliance on People in Interest of J.C.P., 151 P.3d 635
(Colo. App. 2006), is misplaced. In that case, the division said the
mandatory offender provision “makes no reference to the date of the
commission of the offense underlying the prior adjudications. It
requires only that a juvenile be adjudicated delinquent after the
entry of two prior delinquency adjudications.” Id. at 636-37. This
case doesn’t involve any question as to the effect of the dates of the
offenses.

                                  19
¶ 38   The clear objective of the statutory scheme reinforces our

  interpretation. See Martin, 27 P.3d at 851-52 (“In interpreting a

  comprehensive legislative scheme, we must construe each provision

  to further the overall legislative intent behind the statutes.”). As the

  supreme court has put it,

             [o]ne of the fundamental differences between
             the juvenile system of justice and an adult
             criminal prosecution “is the overriding goal of
             the Children’s Code to provide guidance and
             rehabilitation of an adjudicated delinquent
             child in a manner consistent with the best
             interest of the child and the protection of
             society rather than fixing criminal
             responsibility, guilt, and punishment.”

  J.J.H., 17 P.3d at 163 (quoting S.G.W. v. People, 752 P.2d 86, 91

  (Colo. 1988)); see also A.S., ¶ 14 (“The juvenile justice system aims

  to provide guidance, rehabilitation, and restoration for the juvenile

  and to protect society, rather than focusing principally on criminal

  conduct and assigning criminal responsibility, guilt, and

  punishment.”). This emphasis on rehabilitation indicates that the

  General Assembly intended to provide juvenile offenders with an

  opportunity to benefit, and learn from, prior sentencing before

  facing enhanced sentencing for a third adjudication.




                                    20
¶ 39   For these reasons, we conclude that J.C. wasn’t “subsequently

  adjudicated” for a third time. It follows that the court couldn’t

  legally have sentenced her to a mandatory minimum term of

  commitment as a mandatory sentence offender. Her sentence is

  therefore illegal for this reason as well.

                 ii. J.C. Isn’t a Repeat Juvenile Offender

¶ 40   Section 19-2-516(2) defines a repeat juvenile offender as one

  who “has been previously adjudicated a juvenile delinquent and is

  adjudicated a juvenile delinquent for a delinquent act that

  constitutes a felony.” (Emphasis added.)

¶ 41   The People (and J.C., for that matter) argue that J.C. qualifies

  as a repeat juvenile offender because she first pleaded guilty to

  what would, if she were an adult, constitute two misdemeanors and

  then pleaded guilty to what would, if she were an adult, constitute a

  felony (the second degree assault charge). So, the argument goes,

  she “was previously adjudicated” (for the two misdemeanors) before

  being adjudicated for the felony. But this argument fails for the

  same reasons the People’s argument concerning mandatory

  sentence offenders fails, and more.




                                     21
¶ 42   We interpret “previously” as the reciprocal of “subsequently” in

  section 19-2-516(1). The plain language of this provision similarly

  emphasizes a passage of time between the first adjudication and the

  latter. And, of course, the statute’s emphasis on rehabilitation

  applies to this provision as well. These observations lead us to read

  “previously” to require time for a juvenile offender to experience the

  consequences of her misdemeanor sentence before facing an

  enhanced sentence for an ensuing felony.

¶ 43   Additionally, to interpret the provision as the parties urge

  could lead to absurd results. See, e.g., Mosley v. People, 2017 CO

  20, ¶ 16 (“[W]e avoid statutory interpretations that defeat legislative

  intent or lead to absurd results.”). If we accepted the parties’

  interpretation, a juvenile such as J.C. would face a different

  sentence depending on which plea she entered first during a

  hearing on multiple charges; if she pleaded guilty to the

  misdemeanor first, the court would be required to sentence her as a

  repeat juvenile offender, but if she pleaded guilty to the felony first,

  the provision wouldn’t apply. We can’t fathom that the General

  Assembly intended such an arbitrary outcome.




                                     22
¶ 44   In sum, we conclude that section 19-2-908 also excludes J.C.

  from the category of repeat juvenile offenders. Therefore, the court

  couldn’t legally have sentenced her to a mandatory minimum term

  of commitment as a repeat juvenile offender, and can’t do so on

  remand.

                 b. Sentencing Under Section 19-2-921

¶ 45   In her supplemental brief, J.C. says that if the court didn’t

  sentence her as a special offender, it didn’t have statutory authority

  to sentence her to a mandatory minimum of one year of DHS

  commitment. The People, however, seem to argue that section 19-

  2-921(3)(c) provides such authority. Their argument fails.

¶ 46   Section 19-2-921(3)(c) allows a court to commit a juvenile to

  DHS if the court adjudicates the juvenile “for an offense that would

  constitute a felony or a misdemeanor.” But, as discussed above,

  that provision simply allows a sentence to commitment only for a

  “determinate period” that “shall not exceed two years.” It sets a

  ceiling, but unlike section 19-2-908, sets no floor. A court therefore

  isn’t limited to imposing any particular minimum period of




                                    23
  commitment in sentencing a juvenile under this provision. Put

  another way, it can’t be read as allowing a mandatory minimum.7

                             III. Conclusion

¶ 47   The Children’s Code sentencing scheme didn’t afford the court

  the authority to impose an indeterminate sentence or a sentence to

  a mandatory minimum term of commitment. Consequently, the

  sentence is illegal. We therefore vacate the sentence and remand

  the case to the district court with directions to resentence J.C.

  Because we vacate the sentence on which J.C.’s Crim. P. 35(c)

  claims are premised, those claims are moot.

       JUDGE FOX and JUDGE FREYRE concur.




  7 This analysis also applies to section 19-2-909(1)(a), C.R.S. 2017,
  which is strikingly similar to section 19-2-921(3)(c), C.R.S. 2017.
  And it applies to sentencing of aggravated offenders under section
  19-2-601(5)(a), C.R.S. 2017, which also requires imposition of a
  “determinate” sentence.

                                    24